Citation Nr: 0530243	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-15 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for bilateral hammertoes, 
with exostosis, left hallux, with recurrent callouses, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.

The veteran's August 2005 informal brief noted that the 
veteran "may have inferred clam for residuals of other foot 
injuries."  The Board notes that in October 2002 the RO sent 
the veteran a duty to assist letter concerning the issue of 
service connection for pes cavus as due to wearing improper 
sized footwear in service.  There appears to have been no 
further development following the letter, and this matter is 
referred to the RO for appropriate action.  As for other 
issues, the Board would urge the veteran and his 
representative to specifically identify any such disorders 
and file a claim accordingly.


FINDING OF FACT

The veteran's symptoms of foot pain are related primarily to 
nonservice-connected disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hammertoes, with exostosis, left hallux, with 
recurrent callouses, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5276, 5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered and the pertinent laws and regulations.  In 
addition, letters sent in December 2001 and June 2004 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim on appeal, notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims.  In addition, VA examinations have been conducted 
for the purpose of assessing the severity of the veteran's 
service-connected disability on appeal.  The veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In January 1970 the RO granted service connection for the 
veteran's bilateral hammertoes disability and assigned a 10 
percent disability rating, the rating currently in effect.

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate bilateral or unilateral pes planus manifested by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of feet.  A 30 percent rating is warranted for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.

Under Diagnostic Code 5284, a 10 percent evaluation is 
warranted for moderate foot injuries, a 20 percent evaluation 
is assignable for moderately severe foot injuries, and a 30 
percent evaluation is warranted for severe foot disability.

A 10 percent rating is the maximum rating available under 
Diagnostic Code 5280 (hallux valgus) and Diagnostic Code 5282 
(hammertoes).

At a March 2005 VA feet examination, the veteran complained 
of bilateral foot pain and brittleness of the toenails and 
skin rashes.  Examination revealed that the veteran was able 
to walk on his heels but had difficulty walking on his 
tiptoes.  Hammering of toes was noted on both sides, and 
there was a slight hallux valgus on the right side with an 
insignificant amount on the left.  Brittleness of the big 
toes was noted, which the examiner attributed to a fungal 
infection.  There were no callouses and the skin was normal.  
Slight bilateral pronation of the feet was present with 
weightbearing.  Sensory examination revealed impairment of 
sensation over the feet.  The diagnoses included bilateral 
hammertoes with slight hallux valgus on the right, fungal 
infection of the big toes, and slight fungal infection of the 
skin over the left foot.  The examiner stated that the 
veteran's symptoms of foot pain were difficult to explain on 
the basis of hammertoes but can be explained on the basis of 
peripheral neuropathy, neuropathic pain, and relationship to 
low back pain.  X-rays noted no significant change since 
January 2002.  Diagnoses included bilateral hammertoes with 
slight hallux valgus on the right side and fungal infection 
of the big toenails.

In a statement received by VA in June 2005, the veteran 
indicated that the March 2005 VA feet examination contained 
inaccuracies, including the fact that he had suffered from 
callouses in the past.  Further, he stated that he had not 
been treated with good shoes and soft sole inserts.

The Board finds that a rating in excess of 10 percent is not 
warranted.  As noted, the March 2005 examiner stated that the 
veteran's symptoms of foot pain were difficult to explain on 
the basis of hammertoes but could be explained on the basis 
of peripheral neuropathy, neuropathic pain, and relationship 
to low back pain.  In the addendum portion of the examination 
the examiner stated even more directly that the veteran's 
"current symptoms are totally separate from the kind of 
symptoms that he had during active duty in the U. S. Army 
that were related to metatarsal heads."  

The Board notes that a similar conclusion was reached by two 
VA DPM's following a review of the veteran's medical records 
in July 2002.  The VA physicians stated as follows:

I can find not [sic] evidence of 
progression of hammertoe deformity.  He 
did not seek treatment for this problem.  
I do however note that his chronic rear 
foot instability appears to be 
progressive as I would expect with his 
particular foot type (pes cavus).  This 
instability is often chronic in nature.  
I do not feel that the hammertoes are the 
underlying cause of this instability.

VA treatment records, examinations, and the veteran's own 
statements clearly reflect that the veteran has made long-
standing complaints concerning foot pain and other 
symptomatology.  The evidence reveals, however, that such 
problems are largely unrelated to his service-connected 
bilateral hammertoes disability.  Further, findings such as 
pronation and valgus have been noted as being slight, and the 
March 2005 examination noted no callouses.  Findings 
approximating severe pes planus (Diagnostic Code 5276) and a 
moderately severe foot injury (Diagnostic Code 5284) have not 
been shown.  In sum, when all factors are considered, the 
Board finds that the veteran's present disability picture 
does not meet the criteria for the assignment of a higher 
rating.

The Board has considered the veteran's complaints concerning 
his disabilities on appeal, especially as to any functional 
impairment which may be attributed to the associated pain and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, even when considering such 
factors, the Board finds that the evidence does not lead to 
the conclusion that the veteran's disability of the feet more 
nearly approximates the criteria for the next higher rating.  
In this regard, the Board observes that physicians have 
indicated the majority of the veteran's complaints of foot 
pain and instability are unrelated to his service-connected 
disability.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for a more 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's disabilities of the feet, alone, have 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for bilateral hammertoes, 
with exostosis, left hallux, with recurrent callouses, is 
denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


